Exhibit Consolidated Report to the Financial Community FourthQuarter (Released February 24, 2009) HIGHLIGHTS After-Tax EPS Variance Analysis 4thQtr. 4Q 2007 Basic EPS – GAAP Basis $0.88 Special Items – 2007 0.02 ▪ Normalized non-GAAP* earnings, excluding special items, were $1.21 per share 4Q 2007 Normalized Earnings – Non-GAAP Basis* $0.90 for thefourth quarter of 2008, compared with $0.90 per share for thefourth quarter Distribution Deliveries (0.01) of 2007.GAAP earnings for thefourth quarter of 2008 were $1.09 per share Generation Revenues 0.04 compared with $0.88 per share in the prior year. Fuel & Purchased Power (0.04) Coal Contract Assignment 0.04 ▪ Normalized non-GAAP* earnings for 2008, excluding special items, were $4.57 Generation O&M Expenses 0.12 per share, exceeding the top of our earnings guidance of $4.30 to $4.40 per share. Energy Delivery Expenses 0.08 This also compares favorably with 2007 normalized, non-GAAP earnings of $4.23 Transmission Costs 0.07 per share. GAAP earnings for 2008 were $4.41 per share, compared with $4.27 per Pension and Other Employee Benefits 0.04 share in 2007. Transition Cost Amoritization - OH (0.02) Depreciation (0.03) 4Q 2008Results vs. 4Q 2007 General Taxes (0.03) Investment Income – NDT and COLI (0.02) ▪ Electric distribution deliveries declined 1.1 million megawatt-hours (MWH), or 4%. Financing Costs (0.01) Industrial deliveries decreased 900,000 MWH or 10% - the majority coming from Effective Income Tax Rate 0.09 reduced usage from steel and automotive customers. Commercial deliveries Other (0.01) declined 209,000 MWH, or 2%, while residential deliveries increased slightly. 4Q 2008 Normalized Earnings - Non-GAAP Basis* $1.21 Heating-degree-days were 13% higher than the same period last year and 5% above Special Items - 2008 (0.12) normal. The resulting lower distribution delivery revenues decreased earnings by 4Q 2008 Basic EPS - GAAP Basis $1.09 $0.01 per share. ▪ Total electric generation sales decreased 1.5 million MWH, or 5%.Retail generation sales decreased 1.3 million MWH, or 5%, reflecting reduced industrial usage and fewer renewals of competitive commercial contracts in the PJM Interconnection LLC (PJM) market. Wholesale electricity sales decreased 0.2 million MWH, or 3%, due to a soft market.Generation revenues, adjusted to exclude power sourced from third-party auction suppliers for our Jersey Central Power & Light Company (JCP&L) and Pennsylvania Power Company (Penn) customers as well as the Ohio fuel rider in 2008 (instead of the deferral accounting used in 2007), increased earnings by $0.04 per sharedue to higher wholesale and retailprices. ▪ Net fuel and purchased power expenses reduced earnings by $0.04 per share.Higher fuel costs, adjusted for the impact of the Ohio fuel rider in 2008, net of last year’s deferral accounting, reduced earnings by $0.09 per share. The increase in fuel expenses is primarily due to higher coal transportation costs and related fuel surcharges.Lower purchased power expenses, excluding JCP&L and Penn purchases from third-party auction suppliers, increased earnings by $0.05 per share. The reduction in purchased power costs was primarily due to fewer spot purchases in PJM and Midwest Independent Transmission System Operator, Inc. (MISO). ▪ FirstEnergy Solutions Corp. (FES) assigned two existing Powder River Basin contracts to a third party in order to reduce the forecasted 2010 long coal position as a result of expected deliveries from FES’ joint venture in the Signal Peak mining project in Montana.The assignment of these contracts resulted in a $0.04 per share contribution to earnings. ▪ Lower generation O&M expenses increased earnings by $0.12 per share.Fewer scheduled outages at the fossil plants and a $0.01 per share gain on sale of emission allowances in the fourth quarter of 2008 increased earnings by $0.05 per share.Lower nuclear operating expenses increased earnings by $0.04 per share, mainly due to the absence of a refueling outage in the fourth quarter of 2008 compared to a Beaver Valley Unit 1 refueling outage in the fourth quarter of 2007.The remaining $0.03 per share benefit from lower generation O&M expenses reflects reduced rental costs due to the purchase by FirstEnergy Nuclear Generation Corp. (NGC) of certain third-party lessor equity interests in our Ohio utilities’ existing sale and leaseback arrangements for the Perry Nuclear Power Plant and Unit 2 of the Beaver Valley Power Station. ▪ Lower energy delivery expenses increased earnings by $0.08 per share.Expenses benefited from cost control measures, lower uncollectible expenses, and more resources devoted to capital projects this quarter compared to the same period last year. ▪ Lower transmission costs incurred by FESincreased earnings by $0.07 per share, primarily due to congestion expense settlements in the fourth quarter of 2008. ▪ Reduced pension expenseand other employee benefits each increased earnings by $0.02 per share. ▪ Higher Ohio transition cost amortization reduced earnings by $0.02 per share. ▪ Incremental property additions (including NGC’s purchase of lessor equity interests described above) increased depreciation expense by $0.03 per share. ▪ General taxes reduced earnings by $0.03 per share, primarily due to higher franchise and property taxes. ▪ Decreased investment income from corporate-owned life insurance of $0.04 per share was partially offset by a $0.02 per share increase in nuclear decommissioning trust income. Consolidated Report to the Financial Community - 4th Quarter 2008 2 ▪ Higher financing costs decreased earnings by $0.01 per share. The increase in financing costs is attributable to the issuance of first mortgage bonds by Ohio Edison Company (OE) and The Cleveland Electric Illuminating Company (CEI) in the fourth quarter of 2008.The higher interest expense was partially offset by higher capitalized interest related to our construction program. ▪ A lower effective income tax rate increased earnings by $0.09 per share.This year’s lower rate principally reflects the ramp up of the manufacturing deduction percentage, continuing phase-out of the Ohio state income tax, lower interest on reserved tax issues and the utilization of net operating losses to reduce state income taxes. For 2009, we expect that the marginal tax rate will be approximately 38%. ▪ During the quarter, a $0.12 per share reduction in earnings was recognized from the impairment of securities held in trust for future nuclear decommissioning activities. 2009 Earnings Guidance FirstEnergy anticipates release of 2009 earnings guidance following regulatory clarity in Ohio.Please refer to page 16 of this report for a summary of selected earnings changes from 2008 to 2009.The summary does not include the potential effects of the PUCO approving either the Amended Application containing the proposed Stipulated Electric Security Plan (ESP) or a Market Rate Offer (MRO) that may be implemented in Ohio and is not intended to provide earnings guidance. * The 2008 GAAP to non-GAAP reconciliation statements can be found on page 14 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Rey Y. Jimenez Irene M. Prezelj Vice President, Investor Relations Manager, Investor Relations Manager, Investor Relations (330) 384-5415 (330) 761-4239 (330) 384-3859 Consolidated Report to the Financial Community - 4th Quarter 2008 3 FirstEnergy Corp. Consolidated Statements of Income (In millions, except for per share amounts) Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 Change 2008 2007 Change Revenues (1 ) Electric sales $ 2,990 $ 2,882 $ 108 $ 12,693 $ 11,944 $ 749 (2 ) Other 211 197 14 934 858 76 (3 ) Total Revenues 3,201 3,079 122 13,627 12,802 825 Expenses (4 ) Fuel 340 291 49 1,340 1,178 162 (5 ) Purchased power 915 922 (7 ) 4,291 3,836 455 (6 ) Other operating expenses 667 831 (164 ) 3,042 3,086 (44 ) (7 ) Provision for depreciation 177 161 16 677 638 39 (8 ) Amortization of regulatory assets 258 234 24 1,053 1,019 34 (9 ) Deferral of new regulatory assets (55 ) (125 ) 70 (316 ) (524 ) 208 (10 ) General taxes 182 165 17 778 754 24 (11 ) Total Expenses 2,484 2,479 5 10,865 9,987 878 (12 ) Operating Income 717 600 117 2,762 2,815 (53 ) Other Income (Expense) (13 ) Investment income (loss) (14 ) 27 (41 ) 59 120 (61 ) (14 ) Interest expense (195 ) (182 ) (13 ) (754 ) (775 ) 21 (15 ) Capitalized interest 16 11 5 52 32 20 (16 ) Total Other Expense (193 ) (144 ) (49 ) (643 ) (623 ) (20 ) (17 ) Income Before Income Taxes 524 456 68 2,119 2,192 (73 ) (18 ) Income taxes 192 188 4 777 883 (106 ) (19 ) Net Income $ 332 $ 268 $ 64 $ 1,342 $ 1,309 $ 33 (20 ) Earnings Per Share of Common Stock (21 ) Basic $ 1.09 $ 0.88 $ 0.21 $ 4.41 $ 4.27 $ 0.14 (22 ) Diluted $ 1.09 $ 0.87 $ 0.22 $ 4.38 $ 4.22 $ 0.16 (23 ) Weighted Average Number of Common Shares Outstanding (24 ) Basic 304 304 - 304 306 (2 ) (25 ) Diluted 306 308 (2 ) 307 310 (3 ) Consolidated Report to the Financial Community - 4th Quarter 2008 4 FirstEnergy Corp. Consolidated Income Segments (In millions) Three Months Ended December 31, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 1,973 $ 339 $ 678 $ - $ 2,990 (2 ) Other 142 68 21 (20 ) 211 (3 ) Internal revenues - 702 - (702 ) - (4 ) Total Revenues 2,115 1,109 699 (722 ) 3,201 Expenses (5 ) Fuel 1 339 - - 340 (6 ) Purchased power 933 131 553 (702 ) 915 (7 ) Other operating expenses 360 236 106 (35 ) 667 (8 ) Provision for depreciation 108 64 - 5 177 (9 ) Amortization of regulatory assets 255 - 3 - 258 (10 ) Deferral of new regulatory assets (55 ) - - - (55 ) (11 ) General taxes 149 27 2 4 182 (12 ) Total Expenses 1,751 797 664 (728 ) 2,484 (13 ) Operating Income 364 312 35 6 717 Other Income (Expense) (14 ) Investment income (loss) 37 (33 ) - (18 ) (14 ) (15 ) Interest expense (105 ) (36 ) - (54 ) (195 ) (16 ) Capitalized interest 1 14 - 1 16 (17 ) Total Other Expense (67 ) (55 ) - (71 ) (193 ) (18 ) Income Before Income Taxes 297 257 35 (65 ) 524 (19 ) Income taxes 119 102 14 (43 ) 192 (20 ) Net Income $ 178 $ 155 $ 21 $ (22 ) $ 332 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 5 FirstEnergy Corp. Consolidated Income Segments (In millions) Three Months Ended December 31, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 1,922 $ 343 $ 617 $ - $ 2,882 (2 ) Other 149 36 11 1 197 (3 ) Internal revenues - 691 - (691 ) - (4 ) Total Revenues 2,071 1,070 628 (690 ) 3,079 Expenses (5 ) Fuel 1 290 - - 291 (6 ) Purchased power 899 186 528 (691 ) 922 (7 ) Other operating expenses 445 321 87 (22 ) 831 (8 ) Provision for depreciation 103 51 - 7 161 (9 ) Amortization of regulatory assets 226 - 8 - 234 (10 ) Deferral of new regulatory assets (72 ) - (53 ) - (125 ) (11 ) General taxes 137 26 1 1 165 (12 ) Total Expenses 1,739 874 571 (705 ) 2,479 (13 ) Operating Income 332 196 57 15 600 Other Income (Expense) (14 ) Investment income 50 3 - (26 ) 27 (15 ) Interest expense (109 ) (28 ) - (45 ) (182 ) (16 ) Capitalized interest 4 7 - - 11 (17 ) Total Other Expense (55 ) (18 ) - (71 ) (144 ) (18 ) Income Before Income Taxes 277 178 57 (56 ) 456 (19 ) Income taxes 110 71 23 (16 ) 188 (20 ) Net Income $ 167 $ 107 $ 34 $ (40 ) $ 268 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 6 FirstEnergy Corp. Consolidated Income Segments (In millions) Three Months Ended Dec. 31, 2008 vs. Three Months Ended Dec. 31, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 51 $ (4 ) $ 61 $ - $ 108 (2 ) Other (7 ) 32 10 (21 ) 14 (3 ) Internal revenues - 11 - (11 ) - (4 ) Total Revenues 44 39 71 (32 ) 122 Expenses (5 ) Fuel - 49 - - 49 (6 ) Purchased power 34 (55 ) 25 (11 ) (7 ) (7 ) Other operating expenses (85 ) (85 ) 19 (13 ) (164 ) (8 ) Provision for depreciation 5 13 - (2 ) 16 (9 ) Amortization of regulatory assets 29 - (5 ) - 24 (10 ) Deferral of new regulatory assets 17 - 53 - 70 (11 ) General taxes 12 1 1 3 17 (12 ) Total Expenses 12 (77 ) 93 (23 ) 5 (13 ) Operating Income 32 116 (22 ) (9 ) 117 Other Income (Expense) (14 ) Investment income (loss) (13 ) (36 ) - 8 (41 ) (15 ) Interest expense 4 (8 ) - (9 ) (13 ) (16 ) Capitalized interest (3 ) 7 - 1 5 (17 ) Total Other Expense (12 ) (37 ) - - (49 ) (18 ) Income Before Income Taxes 20 79 (22 ) (9 ) 68 (19 ) Income taxes 9 31 (9 ) (27 ) 4 (20 ) Net Income $ 11 $ 48 $ (13 ) $ 18 $ 64 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 7 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended December 31, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 8,540 $ 1,333 $ 2,820 $ - $ 12,693 (2 ) Other 626 238 82 (12 ) 934 (3 ) Internal revenues - 2,968 - (2,968 ) - (4 ) Total Revenues 9,166 4,539 2,902 (2,980 ) 13,627 Expenses (5 ) Fuel 2 1,338 - - 1,340 (6 ) Purchased power 4,161 779 2,319 (2,968 ) 4,291 (7 ) Other operating expenses 1,648 1,142 374 (122 ) 3,042 (8 ) Provision for depreciation 417 243 - 17 677 (9 ) Amortization of regulatory assets 1,002 - 51 - 1,053 (10 ) Deferral of new regulatory assets (329 ) - 13 - (316 ) (11 ) General taxes 640 109 6 23 778 (12 ) Total Expenses 7,541 3,611 2,763 (3,050 ) 10,865 (13 ) Operating Income 1,625 928 139 70 2,762 Other Income (Expense) (14 ) Investment income (loss) 170 (34 ) 1 (78 ) 59 (15 ) Interest expense (410 ) (152 ) (1 ) (191 ) (754 ) (16 ) Capitalized interest 3 44 - 5 52 (17 ) Total Other Expense (237 ) (142 ) - (264 ) (643 ) (18 ) Income Before Income Taxes 1,388 786 139 (194 ) 2,119 (19 ) Income taxes 555 314 56 (148 ) 777 (20 ) Net Income $ 833 $ 472 $ 83 $ (46 ) $ 1,342 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 8 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended December 31, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 8,069 $ 1,316 $ 2,559 $ - $ 11,944 (2 ) Other 657 152 37 12 858 (3 ) Internal revenues - 2,901 - (2,901 ) - (4 ) Total Revenues 8,726 4,369 2,596 (2,889 ) 12,802 Expenses (5 ) Fuel 5 1,173 - - 1,178 (6 ) Purchased power 3,733 764 2,240 (2,901 ) 3,836 (7 ) Other operating expenses 1,700 1,160 305 (79 ) 3,086 (8 ) Provision for depreciation 404 204 - 30 638 (9 ) Amortization of regulatory assets 991 - 28 - 1,019 (10 ) Deferral of new regulatory assets (371 ) - (153 ) - (524 ) (11 ) General taxes 623 107 4 20 754 (12 ) Total Expenses 7,085 3,408 2,424 (2,930 ) 9,987 (13 ) Operating Income 1,641 961 172 41 2,815 Other Income (Expense) (14 ) Investment income 240 16 1 (137 ) 120 (15 ) Interest expense (456 ) (172 ) (1 ) (146 ) (775 ) (16 ) Capitalized interest 11 20 - 1 32 (17 ) Total Other Expense (205 ) (136 ) - (282 ) (623 ) (18 ) Income Before Income Taxes 1,436 825 172 (241 ) 2,192 (19 ) Income taxes 574 330 69 (90 ) 883 (20 ) Net Income $ 862 $ 495 $ 103 $ (151 ) $ 1,309 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 9 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended Dec. 31, 2008 vs. Twelve Months Ended Dec. 31, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 471 $ 17 $ 261 $ - $ 749 (2 ) Other (31 ) 86 45 (24 ) 76 (3 ) Internal revenues - 67 - (67 ) - (4 ) Total Revenues 440 170 306 (91 ) 825 Expenses (5 ) Fuel (3 ) 165 - - 162 (6 ) Purchased power 428 15 79 (67 ) 455 (7 ) Other operating expenses (52 ) (18 ) 69 (43 ) (44 ) (8 ) Provision for depreciation 13 39 - (13 ) 39 (9 ) Amortization of regulatory assets 11 - 23 - 34 (10 ) Deferral of new regulatory assets 42 - 166 - 208 (11 ) General taxes 17 2 2 3 24 (12 ) Total Expenses 456 203 339 (120 ) 878 (13 ) Operating Income (16 ) (33 ) (33 ) 29 (53 ) Other Income (Expense) (14 ) Investment income (loss) (70 ) (50 ) - 59 (61 ) (15 ) Interest expense 46 20 - (45 ) 21 (16 ) Capitalized interest (8 ) 24 - 4 20 (17 ) Total Other Expense (32 ) (6 ) - 18 (20 ) (18 ) Income Before Income Taxes (48 ) (39 ) (33 ) 47 (73 ) (19 ) Income taxes (19 ) (16 ) (13 ) (58 ) (106 ) (20 ) Net Income $ (29 ) $ (23 ) $ (20 ) $ 105 $ 33 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 4th Quarter 2008 10 FirstEnergy Corp. Financial Statements (In millions) Condensed Consolidated Balance Sheets As of As of Assets Dec. 31, 2008 Dec. 31, 2007 Current Assets: Cash and cash equivalents $ 545 $ 129 Receivables 1,471 1,421 Other 1,037 680 Total Current Assets 3,053 2,230 Property, Plant and Equipment 17,723 15,383 Investments 3,017 3,598 Deferred Charges and Other Assets 9,728 11,100 Total Assets $ 33,521 $ 32,311 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 2,476 $ 2,014 Short-term borrowings 2,397 903 Accounts payable 794 777 Other 1,431 1,454 Total Current Liabilities 7,098 5,148 Capitalization: Common stockholders' equity 8,283 8,977 Long-term debt and other long-term obligations 9,100 8,869 Total Capitalization 17,383 17,846 Noncurrent Liabilities 9,040 9,317 Total Liabilities and Capitalization $ 33,521 $ 32,311 General Information Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 2008 2007 Debt and equity securities redemptions $ 301 $ 474 $ 1,034 $ 2,039 New long-term debt issues $ 736 $ 420 $ 1,367 $ 1,520 Short-term borrowings increase (decrease) $ 5 $ 330 $ 1,494 $ (205 ) Property additions (a) $ 711 $ 506 $ 2,888 $ 1,633 (a) Includes purchase of lessor equity interests in Beaver Valley Unit 2 and Perry in the twelve months ended December 31, 2008. Adjusted Capitalization As of December 31 2008 % Total 2007 % Total Total common equity $ 8,283 36 % $ 8,977 40 % Long-term debt and other long-term obligations 9,100 40 % 8,869 40 % Currently payable long-term debt 2,476 11 % 2,014 9 % Short-term borrowings 2,397 11 % 903 4 % Adjustments: Sale-leaseback net debt equivalents 1,428 6 % 1,990 9 % JCP&L securitization debt and cash (842 ) -4 % (397 ) -2 % Total $ 22,842 100 % $ 22,356 100 % Consolidated Report to the Financial Community - 4th Quarter 2008 11 FirstEnergy Corp. Financial Statements (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 2008 2007 Cash flows from operating activities Net income $ 332 $ 268 $ 1,342 $ 1,309 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization, and deferral of regulatory assets 380 270 1,414 1,133 Deferred purchased power and other costs (63 ) (81 ) (226 ) (346 ) Deferred income taxes and investment tax credits 88 149 366 (9 ) Deferred rents and lease market valuation liability (33 ) (58 ) (95 ) (99 ) Pension trust contribution - - - (300 ) Cash collateral, net (52 ) (18 ) (31 ) (68 ) Electric service prepayment programs (19 ) (23 ) (77 ) (75 ) Change in working capital and other 158 (23 ) (474 ) 149 Cash flows provided from operating activities 791 484 2,219 1,694 Cash flows provided from (used for) financing activities 266 100 1,180 (1,342 ) Cash flows used for investing activities (693 ) (485 ) (2,983 ) (313 ) Net increase in cash and cash equivalents $ 364 $ 99 $ 416 $ 39 Deferrals and Amortizations Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 Change 2008 2007 Change Ohio Rate Plans and Transmission Deferrals Regulatory Assets - Beginning $ 1,622 $ 1,817 $ 1,847 $ 1,863 Interest on shopping incentives 7 8 $ (1 ) 31 36 $ (5 ) MISO costs and interest 16 11 5 8 56 (48 ) RCP distribution reliability costs and interest 24 23 1 153 166 (13 ) RCP fuel costs and interest 1 45 (44 ) (6 ) 107 (113 ) Current period deferrals $ 48 $ 87 $ (39 ) $ 186 $ 365 $ (179 ) Amortization Ohio transition costs $ (73 ) $ (69 ) $ (4 ) $ (307 ) $ (291 ) $ (16 ) Shopping incentives (35 ) (29 ) (6 ) (128 ) (123 ) (5 ) MISO costs (17 ) (9 ) (8 ) (52 ) (29 ) (23 ) Other (2 ) (7 ) 5 (1 ) (23 ) 22 Current period amortization $ (127 ) $ (114 ) $ (13 ) $ (488 ) $ (466 ) $ (22 ) Regulatory Assets - Ending $ 1,536 $ 1,847 $ 1,536 $ 1,847 Pennsylvania Deferred PJM Costs Beginning balance $ 338 $ 227 $ 255 $ 157 Net deferral (recovery) of PJM costs (12 ) 27 $ (39 ) 71 97 $ (26 ) Ending balance $ 326 $ 254 $ 326 $ 254 New Jersey Deferred Energy Costs Beginning balance $ 210 $ 330 $ 322 $ 369 Net deferral (recovery) of energy costs 10 (8 ) $ 18 (102 ) (47 ) $ (55 ) Ending balance $ 220 $ 322 $ 220 $ 322 Consolidated Report to the Financial Community - 4th Quarter 2008 12 FirstEnergy Corp. Statistical Summary Electric Sales Statistics (kWh in millions) Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 Electric Distribution Deliveries 2008 2007 Change 2008 2007 Change Ohio - Residential 4,266 4,244 0.5 % 17,380 17,586 -1.2 % - Commercial 3,452 3,610 -4.4 % 14,834 15,107 -1.8 % - Industrial 5,038 5,686 -11.4 % 22,232 23,346 -4.8 % - Other 93 93 - 370 372 -0.5 % Total Ohio 12,849 13,633 -5.8 % 54,816 56,411 -2.8 % Pennsylvania - Residential 3,025 2,927 3.3 % 11,822 11,782 0.3 % - Commercial 2,778 2,769 0.3 % 11,366 11,268 0.9 % - Industrial 2,317 2,499 -7.3 % 10,039 10,229 -1.9 % - Other 21 21 - 82 82 - Total Pennsylvania 8,141 8,216 -0.9 % 33,309 33,361 -0.2 % New Jersey - Residential 2,144 2,222 -3.5 % 9,667 9,839 -1.7 % - Commercial 2,363 2,423 -2.5 % 9,707 9,867 -1.6 % - Industrial 640 719 -11.0 % 2,773 2,885 -3.9 % - Other 22 22 - 88 88 - Total New Jersey 5,169 5,386 -4.0 % 22,235 22,679 -2.0 % Total Residential 9,435 9,393 0.4 % 38,869 39,207 -0.9 % Total Commercial 8,593 8,802 -2.4 % 35,907 36,242 -0.9 % Total Industrial 7,995 8,904 -10.2 % 35,044 36,460 -3.9 % Total Other 136 136 - 540 542 -0.4 % Total Distribution Deliveries 26,159 27,235 -4.0 % 110,360 112,451 -1.9 % Electric Sales Shopped Ohio - Residential 391 518 -24.5 % 2,007 2,201 -8.8 % - Commercial 602 825 -27.0 % 3,147 3,534 -11.0 % - Industrial 491 645 -23.9 % 2,468 2,689 -8.2 % Total Ohio 1,484 1,988 -25.4 % 7,622 8,424 -9.5 % Pennsylvania - Residential 37 29 27.6 % 129 73 76.7 % - Commercial 193 186 3.8 % 761 632 20.4 % - Industrial 459 507 -9.5 % 2,058 1,895 8.6 % Total Pennsylvania 689 722 -4.6 % 2,948 2,600 13.4 % New Jersey - Commercial 614 559 9.8 % 2,464 2,156 14.3 % - Industrial 488 562 -13.2 % 2,132 2,214 -3.7 % Total New Jersey 1,102 1,121 -1.7 % 4,596 4,370 5.2 % Total Electric Sales Shopped 3,275 3,831 -14.5 % 15,166 15,394 -1.5 % Electric Generation Sales Retail - Regulated 22,884 23,404 -2.2 % 95,194 97,057 -1.9 % Retail - Competitive 2,315 3,056 -24.2 % 10,938 12,995 -15.8 % Total Retail 25,199 26,460 -4.8 % 106,132 110,052 -3.6 % Wholesale 6,318 6,543 -3.4 % 24,655 24,115 2.2 % Total Electric Generation Sales 31,517 33,003 -4.5 % 130,787 134,167 -2.5 % Operating Statistics Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 2008 2007 Capacity Factors: Nuclear 99% 88% 93% 89% Fossil - Baseload 83% 81% 84% 80% Fossil - Load Following 60% 67% 64% 71% Generation Output: Nuclear 41% 38% 39% 37% Fossil - Baseload 39% 40% 40% 38% Fossil - Load Following 19% 21% 20% 23% Peaking 1% 1% 1% 2% Weather Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 Normal 2008 2007 Normal Composite Heating-Degree-Days 2,053 1,824 1,949 5,579 5,443 5,504 Composite Cooling-Degree-Days 5 70 15 887 1,039 924 Consolidated Report to the Financial Community - 4th Quarter 2008 13 FirstEnergy Corp. Special Items andEPS Reconciliations (In millions, except for per share amounts) Special Items Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2008 2007 2008 2007 Pre-tax Items - Income Increase (Decrease) Gain on sale of non-core assets (a) $ - $ - $ 32 $ 21 Saxton decommissioning costs regulatory assets (b) - - - 27 Trust securities impairment (c) (60 ) (10 ) (123 ) (26 ) Litigation settlement (a) - - 15 - Total-Pretax Items $ (60 ) $ (10 ) $ (76 ) $ 22 EPS Effect $ (0.12 ) $ (0.02 ) $ (0.16 ) $ 0.04 (a) Included in "Revenues - Other" (b) Included in "Deferral of new regulatory assets" (c) Included in "Investment income" 2008 Earnings Per Share (EPS) (Reconciliation of GAAP to Non-GAAP) ACTUAL ACTUAL Three Months Twelve Months Ended Dec. 31 Ended Dec. 31 Basic EPS (GAAP basis) $ 1.09 $ 4.41 Excluding Special Items: Gain on sale of non-core assets - (0.06 ) Litigation settlement - (0.03 ) Trust securities impairment 0.12 0.25 Basic EPS (Non-GAAP basis) $ 1.21 $ 4.57 Consolidated Report to the Financial Community - 4th Quarter 2008 14 FirstEnergy Corp. Liquidity and Capital Expenditures Liquidity position as of January 31, 2009 Company Type Maturity Amount (M) Available (M) FirstEnergy(1) Revolving Aug. 2012 $2,750 $405 FirstEnergy & FirstEnergy Solutions Revolving May 2009 300 300 FirstEnergy Bank Lines Various(2) 120 20 FirstEnergy Generation Corp. Term Loan Oct. 2009(3) 300 300 OH & PA Utilities Receivables Financing Various(4) 550 469 (1) FirstEnergy Corp. and subsidiary borrowers. Subtotal: $4,020 $1,494 (2) $100M matures November 30, 2009; $20M uncommitted Cash: - 1,110 line of credit with no maturity date. Total: $4,020 $2,604 (3) Drawn amounts are payable within 30 days and may not be reborrowed. (4) $370M expires March 21, 2009; $180M expires December 18, 2009. 2009 Capital Expenditures (in millions) Projected non-AQC capital expenditures: Projected Non-AQC Capital 2010-2013 Spending by Business Unit 2009 Average Energy Delivery $ 701 $ 804 Nuclear 260 354 Fossil 219 255 Corporate & Other 58 116 Subtotal without AQC $ 1,238 $ 1,529 Projected capital expenditures for AQC: Projected AQC Capital Spending 2009 2010 AQC* $ 414 $ 92 Change from Prior year (224 ) (322 ) *Excludes the Burger Plant since a decision has been deferred regarding the future of the AQC project or closure of the plant. Consolidated Report to the Financial Community - 4th Quarter 2008 15 FirstEnergy
